Citation Nr: 1400490	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  12-17 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, Oregon


THE ISSUE

Entitlement to payment or reimbursement of medical care expenses incurred at Providence Medford Medical Center and PMG South Medford Family Practice Clinic on August 16, 2011.


REPRESENTATION

Veteran represented by:	Jacques DePlois, Attorney


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from January 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from administrative decisions dated in September 2011 and April 2012 issued by the Department of Veterans Affairs Medical Center (VAMC) in Portland, Oregon, which denied the Veteran's claim for payment for medical services rendered at Providence Medford Medical Center and PMG South Medford Family Practice Clinic on August 16, 2011.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals VA treatment records dated through October 2012; it is not clear whether these records were considered by the agency of original jurisdiction (AOJ) in the May 2012 statement of the case (SOC).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In a statement attached to the Veteran's July 2012 substantive appeal, the Veteran's attorney indicated that the Veteran was requesting a hearing before "local RO/medical center personnel" rather than a Board hearing.  A hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 C.F.R. § 20.700.  Such a hearing should therefore be scheduled by the RO.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a hearing before RO personnel at the Portland RO as requested in the July 2012 substantive appeal.

Both the Veteran and his attorney should be notified of the date, time, and location of the hearing.

2.  The AOJ should readjudicate the issue on appeal with consideration of the additional evidence, including any VA treatment records, received since the most recent statement of the case.  If the benefit sought is not fully granted, a statement of the case should be issued. Thereafter, the case should be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



